 

Exhibit 10.5

SECOND AMENDMENT TO EXECUTIVE CHANGE OF CONTROL AGREEMENT

This SECOND AMENDMENT TO EXECUTIVE CHANGE OF CONTROL AGREEMENT, dated
November 4, 2010, is by and between CIRCOR, Inc., a Massachusetts corporation
(the “Company”), and John F. Kober III (the “Executive”).

WHEREAS, the Company and the Executive entered into an executive change in
control agreement made as of September 16, 2005, as amended on December 23, 2008
(the “Agreement”); and

WHEREAS, the parties desire to increase the benefits to which the Executive may
become entitled to upon a Change in Control (as defined in the Agreement).

NOW, THEREFORE, the Company and the Executive, each intending to be legally
bound hereby, do mutually covenant and agree as follows:

1. Section 3(a)(i) of the Agreement is hereby amended by replacing the phrase
“one (1) times” with the following:

“two (2) times”

2. Section 3(a)(iv) of the Agreement is hereby amended by replacing the phrase
“one (1) year” with the following:

“two (2) years”

3. The Agreement otherwise remains in full force and effect as to all other
provisions under said Agreement.

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.

 

CIRCOR, INC. By:  

/s/ A. William Higgins

Name:   A. William Higgins Title:   Chairman, President & CEO EXECUTIVE

/s/ John F. Kober III

John F. Kober III